Case: 20-30777     Document: 00516056774          Page: 1    Date Filed: 10/15/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 15, 2021
                                   No. 20-30777                         Lyle W. Cayce
                                                                             Clerk

   Derlon K. Crain,

                                                            Plaintiff—Appellant,

                                       versus

   Tony Mancuso, Sheriff, Calcasieu Parish Prison; Warden Miller;
   Warden Burkhalter,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 2:19-CV-1033


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Derlon K. Crain, Louisiana prisoner # 91405, moves to appeal in
   forma pauperis (IFP) from the dismissal of his civil rights complaint brought
   under 42 U.S.C. § 1983. The district court concluded that Crain was barred
   from proceeding IFP because he had at least three strikes under 28 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30777      Document: 00516056774           Page: 2    Date Filed: 10/15/2021




                                     No. 20-30777


   § 1915(g) and he had not established that he was under imminent danger of
   serious physical injury. Crain also moves for the appointment of counsel.
          On appeal, Crain argues that the district court erred in assessing a
   strike for one of his prior cases. However, the two other cases cited by the
   district court resulted in a total of three strikes for Crain. See Crain v. State
   Health & Hospital Dept., No. 16-30247 (5th Cir. Apr. 28, 2017) (stating that
   complaint was dismissed as frivolous and for failure to state a claim, and
   dismissing appeal as frivolous); Crain v Sheriff’s Office Calcasieu Parish,
   No. 2:14-CV-692, (W.D. La. June 8, 2015) (dismissing complaint as frivolous
   and for failure to state a claim). In addition, we previously warned Crain that
   the dismissal of an appeal, along with the district court’s dismissal of his
   complaint, meant that he had accumulated two strikes. See Crain v. Foti,
   No. 01-30397 (5th Cir. Oct. 26, 2001). Even without the strike he challenges,
   Crain has accrued at least five strikes and he is barred from appealing IFP
   unless he “is under imminent danger of serious physical injury.” § 1915(g);
   see Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998).
          Crain also argues he is under imminent danger because he is infected
   with tuberculosis, which could be reactivated by exposure to other diseases,
   including COVID-19. His claims do not establish that he is under any
   imminent danger. The acts (or inaction) of the defendants that allegedly
   resulted in Crain’s infection with tuberculosis, which are the subject of his
   complaint, occurred in Calcasieu Parish, where he is no longer incarcerated.
   In addition, Crain has not submitted any medical evidence confirming his
   diagnosis or in support of his medical assertions. Speculative and conclusory
   allegations are insufficient to make the showing required to avoid application
   of the three strikes bar under § 1915(g). See Banos, 144 F.3d at 884-85.
   Accordingly, Crain’s motion for leave to proceed IFP on appeal is denied.




                                          2
Case: 20-30777      Document: 00516056774           Page: 3    Date Filed: 10/15/2021




                                     No. 20-30777


          Because the facts surrounding the IFP decision are inextricably
   intertwined with the merits of the issue on appeal, whether the district court
   erred in finding that Crain should not be allowed to proceed IFP, his appeal
   also is dismissed. See, e.g., Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir.
   1997); 5th Cir. R. 42.2. We also deny Crain’s motion for appointment of
   counsel.
          Crain is reminded that he remains barred under § 1915(g) from
   proceeding IFP in any civil action or appeal filed in a court of the United
   States while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. Any pending or future frivolous
   or repetitive filings in this court or any court subject to this court’s
   jurisdiction may subject him to additional sanctions, including monetary
   sanctions and limits on his access to this court and any court subject to this
   court’s jurisdiction.
          MOTIONS           DENIED;           APPEAL          DISMISSED         AS
   FRIVOLOUS; ADDITIONAL SANCTION WARNING ISSUED.




                                          3